Motion by appellant to vacate order dismissing appeal and for reargument of motion to dispense with printing, and for assignment of corasel, granted; order made February 9, 1959, dismissing appeal and order made December 1, 1958, denying said motion, vacated. On rear garment, motion to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the April Term, beginning March 27, 1961. The appeal is ordered *636on the calendar for said term. Motion for assignment of counsel granted. Charles R. Lewis, Esq., 16 Court Street, Brooklyn, New York, is assigned to prosecute the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.